                                          Case 4:12-cv-03733-JST Document 445 Filed 02/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     DROPLETS, INC.,                                  Case No. 12-cv-03733-JST
                                                       Plaintiff,
                                   9
                                                                                          SCHEDULING ORDER AND ORDER
                                                 v.                                       OF CONSOLIDATION
                                  10

                                  11     YAHOO! INC.,
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13     OATH, INC., et al.,
                                                        Intervenor-Plaintiffs,
                                  14
                                                v.
                                  15

                                  16     DROPLETS, INC.,
                                                        Intervenor-Defendant
                                  17

                                  18                                                       Case No. 12-cv-04049-JST
                                         DROPLETS, INC.,
                                  19
                                                       Plaintiff,
                                  20
                                                 v.
                                  21
                                         NORDSTROM, INC.,
                                  22
                                                        Defendant.
                                  23

                                  24
                                              For the administrative convenience of the parties and the Court, and on the Court’s own
                                  25
                                       motion, these cases are now consolidated for all purposes. Fed. R. Civ. P. 42(a). Case No. 12-cv-
                                  26
                                       03733-JST shall be the lead case and referenced in the caption of all pleadings. All documents
                                  27
                                  28
                                           Case 4:12-cv-03733-JST Document 445 Filed 02/27/20 Page 2 of 3




                                   1   shall be filed in the lead case. Pursuant to Federal Rule 42(b), the Court will conduct separate

                                   2   trials of the ’3733 and ’4049 cases.

                                   3            The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil

                                   4   Procedure 16 and Civil Local Rule 16-10:

                                   5
                                                                           Event                                       Deadline
                                   6
                                             Fact discovery cut-off                                             October 2, 2020
                                   7
                                             Expert disclosures                                                 October 30, 2020
                                   8

                                   9         Expert rebuttal                                                    November 24, 2020

                                  10         Expert discovery cut-off                                           December 22, 2020

                                  11         Deadline to file dispositive and Daubert motions                   January 20, 2021
                                  12
Northern District of California




                                             Dispositive and Daubert motion oppositions due                     February 10, 2021
 United States District Court




                                  13
                                             Dispositive and Daubert motion replies due                         February 24, 2021
                                  14
                                             Hearing on dispositive and Daubert motions                         March 17, 2021
                                  15
                                             Pretrial conference statement due                                  May 14, 2021
                                  16

                                  17                                                                            May 21, 2021 at 2:00
                                             First pretrial conference
                                                                                                                p.m.
                                  18
                                                                                                                June 21, 2021 at 8:00
                                             First trial
                                  19                                                                            a.m.
                                  20         Estimate of trial length (in days)                                 12
                                  21
                                             Pretrial conference statement due                                  August 6, 2021
                                  22
                                             Second pretrial conference                                         August 13, 2021
                                  23
                                             Second trial                                                       September 13, 2021
                                  24
                                             Estimate of trial length (in days)                                 12
                                  25

                                  26            These cases will be tried to a jury. The Court will determine later which case proceeds

                                  27   first to trial.

                                  28
                                                                                         2
                                          Case 4:12-cv-03733-JST Document 445 Filed 02/27/20 Page 3 of 3




                                   1           In addition to the foregoing deadlines, either a jointly proposed ESI order or competing

                                   2   proposed orders are due in the Nordstrom action by March 13, 2020. If the parties submit

                                   3   competing orders, the Court will endeavor to choose, in all respects, the single proposal it

                                   4   concludes is most reasonable. See Michael Carrell & Richard Bales, Considering Final Offer

                                   5   Arbitration to Resolve Public Sector Impasses in Times of Concession Bargaining, 28 Ohio St. J.

                                   6   on Disp. Resol. 1, 20 (2013) (“In baseball arbitration . . . the parties . . . have every incentive to

                                   7   make a reasonable proposal to the arbitrator because the arbitrator will choose the more reasonable

                                   8   offer.”).

                                   9           Counsel may not modify these dates without leave of court. The parties shall comply with

                                  10   the Court’s standing orders, which are available at https://cand.uscourts.gov/judges/tigar-jon-s-jst/.

                                  11           The Court has set dispositive and Daubert motion deadlines which allow enough time for

                                  12   the Court to consider any such motions well in advance of trial. The parties should assume that
Northern District of California
 United States District Court




                                  13   any subsequent continuance of the dispositive or Daubert motion deadlines, or any enlargement of

                                  14   the dispositive or Daubert motion briefing schedule, will result in a continuance of the pretrial

                                  15   conference and trial dates of equal or greater length.

                                  16           The parties must take all necessary steps to conduct discovery, compel discovery, hire

                                  17   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely

                                  18   manner and appear at trial on the noticed and scheduled dates. All counsel must arrange their

                                  19   calendars to accommodate these dates, or arrange to substitute or associate in counsel who can.

                                  20           Trial dates set by this Court should be regarded as firm. Requests for continuance are

                                  21   disfavored. The Court will not consider any event subsequently scheduled by a party, party-

                                  22   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant

                                  23   a continuance. The Court will not consider the pendency of settlement discussions as good cause

                                  24   to grant a continuance.

                                  25           IT IS SO ORDERED.

                                  26   Dated: February 27, 2020
                                                                                          ______________________________________
                                  27
                                                                                                        JON S. TIGAR
                                  28                                                              United States District Judge

                                                                                           3
